DETAILED ACTION
This office action is in response to the communication received on 03/07/2022 concerning application no. 15/630,916 filed on 06/22/2017.
Claims 8-11, 13, and 15-18 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
Claims 8-11, 13, and 15-18 are pending.	

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive.
Applicant argues that Kosaku does not teach an adapter with a transducer with a curved footprint and a substantially planar contact surface. Applicant argues that Poland does not teach an adapter with a transducer with a curved footprint and a substantially planar contact surface.
Examiner disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Fig. 3 of Kosaku clearly shows the ultrasound transducer 101 having a curved surface that is in contact with an ultrasound adapter that has a substantially planar surface. Examiner notes that the claim element states that the contract surface has to be substantially planar and the term “substantially” is broad. Assuming, arguendo, the claim stated the contact surface was planar and not substantially planar, Kosaku also teaches this as paragraph 0048 teaches that the surface of the acoustic coupler depends on the type of acoustic coupler is used. Fig. 4A and B show planar contact surfaces. Furthermore, the lowermost end of Fig. 4D-F is also shown to be planar. With regards to the coupler mating the transducer, this is clearly seen in Fig. 3 and paragraph 0048 states that the coupler is coming into contact with the transducer. With regards to Poland, Examiner notes that the current rejection (See below) does not cite Poland to teach the adapter and the shape of the transducer. Rather, Poland is used to teach the intended use limitation.
Examiner maintains the rejection under Kosaku and Poland.

Claim Interpretation
For purposes of examination, the Office is considering “the exiting ultrasound signals mimic other ultrasound signals emitted from another ultrasound imaging transducer with a native footprint that is substantially planar” in claim 8 to be an intended use limitation. That is, the claim element of the exiting ultrasound signals are altered due to the adapter. However, there is no another ultrasound imaging transducer that is positively recited and required for comparison. In light of the broadest reasonable interpretation, the condition will be met if the ultrasound adapter modifies the imaging parameter of the transducer’s signals.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11, 13, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaku (PGPUB No. US 2010/0305450) in view of Poland (PGPUB No. US 2014/0088430) further in view of Tanabe et al. (PGPUB No. US 2012/0232392).

Regarding claim 8, Kosaku teaches a method of performing ultrasound imaging with an ultrasound imaging transducer, the ultrasound imaging transducer having a native curved footprint, the method comprising: 
coupling a transducer adapter to the ultrasound imaging transducer, wherein the transducer adapter has a proximal end configured to mate with the curved footprint of the ultrasound imaging transducer and a distal end that defines a substantially planar contact surface (Paragraph 0048 teaches that the acoustic coupler 600 has a rear end that comes into contact with the probe 101 and a front end that can be of different shapes. See modified Fig. 3 below. Fig. 4A-B, D-F shows ultrasound couplers 300 with planar and substantially planar contact surfaces. Paragraph 0056 teaches that the coupler regions 301 are the front surfaces);

    PNG
    media_image1.png
    231
    400
    media_image1.png
    Greyscale

Modified Fig. 3
modifying at least one imaging parameter at the ultrasound imaging transducer to account for the transducer adapter being coupled so that, during imaging, ultrasound signals generated using the modified at least one imaging parameter are emitted from the ultrasound imaging transducer and travel through the transducer adapter to exit the contact surface (Paragraph 0085 teaches that the control parameters can be changed in accordance to the coupler and this allows an increase in the amount of information of an image that is obtained. Paragraph 0035 teaches that the conditions of transmission/reception are controlled base on the presence of the acoustic coupler. This coupler affects the image type and the presence/absence of the coupler mounting affect the medical image. Conditions that are affected are include control parameters such as a transmission voltage, a transmission waveform, a pulse repetition frequency, an ultrasound scan range, a focus, a gain, and a speed of sound);
generating rectangular ultrasound images with the modified at least one imaging parameter, wherein the rectangular ultrasound images generated from the ultrasound imaging transducer with the transducer adapter coupled have a zero point at the distal end of the transducer adapter that defines the substantially planar contact surface (Paragraph 0035 teaches that the conditions of transmission/reception are controlled base on the presence of the acoustic coupler. This coupler affects the image type and the presence/absence of the coupler mounting affect the medical image. Conditions that are affected are include control parameters such as a transmission voltage, a transmission waveform, a pulse repetition frequency, an ultrasound scan range, a focus, a gain, and a speed of sound. Fig. 4A shows a rectangular image and a planar coupling surface that is shown to be at the zero point of the image).
However, Kosaku is silent regarding a method, the exiting ultrasound signals mimic other ultrasound signals emitted from another ultrasound imaging transducer with a native footprint that is substantially planar.
	In an analogous imaging field of endeavor, regarding the design of ultrasound signal adapters, Poland teaches a method, the exiting ultrasound signals mimic other ultrasound signals emitted from another ultrasound imaging transducer with a native footprint that is substantially planar (Paragraph 018 teaches that a lens can be attachable and adapt to the transducer 500. The angle of the ultrasound beams are shifted due to the coupler. Fig. 3 shows the angular shift of the ultrasound beam while it is in contact with the skin surface 14. This steering induced by the lens is done to perform the same beam steering as the probe of Fig. 2c which is able to steer beams without a lens. Fig. 2C shows the bottom of the transducer to be flat. See modified Fig. 2c below).

    PNG
    media_image2.png
    215
    355
    media_image2.png
    Greyscale

Modified Fig. 2C
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kosaku with Poland’s teaching of mimicking another transducer. This modified method would allow the user to obtain full images of adjacent target areas and enable needle insertion procedures (Paragraph 0006 of Poland). Furthermore, the modification can be performed in both 2D and 3D imaging modes (Paragraph 0006 of Poland).

Regarding claim 9, modified Kosaku teaches the method in claim 8, as discussed above.
Kosaku further teaches a method, wherein after the transducer adapter is coupled, the modified at least one imaging parameter causes the at least one of the ultrasound signals emitted from the ultrasound imaging transducer to be steered in a direction away from normal to the native curved footprint of the ultrasound imaging transducer (Paragraph 0057 teaches that the acoustic coupler 300 allows for a wide angle of view and generates an image as seen in Fig. 4C. Said Fig. 4C, shows an image that is in a convex shape and has scanned directions that are away from a direction that is normal to the native footprint. See modified Fig. 4C below. Fig. 4D-4F show a convex shape of the image in direction away from the normal).

    PNG
    media_image3.png
    341
    421
    media_image3.png
    Greyscale

Modified Fig. 4C

Regarding claim 10, modified Kosaku teaches the method in claim 9, as discussed above.
Kosaku further teaches a method, wherein prior to the transducer adapter being coupled, during imaging, the ultrasound imaging transducer emits non-steered ultrasound signals (Paragraph 0041 teaches that the ultrasound transducers 212 transmit ultrasound waves in the direction of the stacking of backing material 211 and acoustic matching layer 213. See modified Fig. 2 below).

    PNG
    media_image4.png
    506
    466
    media_image4.png
    Greyscale

Modified Fig. 2

Regarding claim 11, modified Kosaku teaches the method in claim 9, as discussed above.
	Kosaku further teaches a method, wherein the modified at least one imaging parameter comprises at least one of time delay and aperture, to cause the at least one of the ultrasound signals to be steered in the direction away from normal to the native curved footprint of the ultrasound imaging transducer (Paragraph 0062 teaches that the transmitter delays the pulse signal for the ultrasound transducers 212. Paragraph 0057 teaches that the acoustic coupler 300 allows for a wide angle of view and generates an image as seen in Fig. 4C. Said Fig. 4C, shows an image that is in a convex shape and has scanned directions that are away from a direction that is normal to the native footprint. Fig. 4D-4F show a convex shape of the image in direction away from the normal).

Regarding claim 13, modified Kosaku teaches the method in claim 9, as discussed above.
	Kosaku further teaches a method, wherein the steered at least one of the ultrasound signals emitted from the ultrasound imaging transducer results in the exiting ultrasound signals being projected orthogonally to the substantially planar contact surface of the transducer adapter (Paragraph 0062 teaches that the transmitter delays the pulse signal for the ultrasound transducers 212. Fig. 4A shows a coupler 301 that is a linear footprint and is generating an image that is projected in an orthogonal direction to the surface. Fig. 4D-4F show a substantially planar contact surface that have ultrasound that is present orthogonal to the surface. Paragraph 0041 teaches that the ultrasound material is transmitted in the direction of the backing material and the matching layer).

Regarding claim 15, modified Kosaku teaches the method in claim 8, as discussed above.
	Kosaku further teaches a method, further comprising, after coupling the transducer adapter: 
determining an adapter type of the transducer adapter, wherein the adapter type is based on at least one of a geometry of: the proximal end configured to mate to the ultrasound imaging transducer, or a geometry of the contact surface (Paragraph 0084 teaches that the coupler can be identified by comparing the generated image with coupler information with a pattern that represents the shape of the couplers).

Regarding claim 16, modified Kosaku teaches the method in claim 15, as discussed above.
	Kosaku further teaches a method, wherein the modifying of the at least one imaging parameter is based at least in part on the adapter type (Paragraph 0071 teaches that ultrasound transmission occurs on the basis of the control parameters that are determined in accordance to the type of acoustic coupler 300 that is mounted).

Regarding claim 18, modified Kosaku teaches the method in claim 15, as discussed above.
	Kosaku further teaches a method, wherein an image signature feature is provided on the transducer adapter that is readable when the transducer adapter is coupled to the ultrasound imaging transducer (Paragraph 0058 teaches that the coupler regions 301in Figs. 4E and 4F contain metal pipes that allow for the identification of coupler types), and the determining the adapter type of the transducer adapter comprises: 
generating an ultrasound image (Figs. 4E and 4F show the metal pipes on the couplers 301 in the medical images. Additionally, all figures in Fig. 4 show a different shaped coupler 301 that can be differentiated); and
identifying the image signature feature on the ultrasound image to determine the adapter type of the transducer adapter (The couplers shown in Fig. 4E and 4F contain metal pipes in them that provide a feature that can be used for identification as discussed in paragraph 0058).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kosaku (PGPUB No. US 2010/0305450) in view of Poland (PGPUB No. US 2014/0088430) further in view of Lewis Jr. et al. (PGPUB No. US 2019/0269943).

Regarding claim 17, modified Kosaku teaches the method in claim 16, as discussed above.
	However, the combination of Kosaku and Poland is silent regarding a method, wherein the ultrasound imaging transducer further comprises a sensor and wherein the determining the adapter type of the transducer adapter comprises: 
using the sensor, sensing the adapter type of the transducer adapter.
	In an analogous imaging field of endeavor, regarding the ultrasound imaging with skin contact, Lewis Jr. teaches a method, wherein the ultrasound imaging transducer further comprises a sensor (NFC reader 32 is connected to the transducer 40 as seen in Fig. 16) and wherein the determining the adapter type of the transducer adapter comprises: 
using the sensor, sensing the adapter type of the transducer adapter (Paragraph 0114 teaches that the NFC reader 32 detects for unique access codes that are located on the coupling device 50. Paragraph 0113 also teaches that other detection means can also be used like RFID, Bluetooth, Wi-Fi, etc.).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Kosaku and Poland with Lewis Jr.’s teaching of a sensor that determines the adapter type of a transducer adapter. This modified method would allow the user to determine certain information regarding ultrasound-related procedures like treatment time and effectiveness of the adapter being used (Paragraph 0119 of Lewis Jr.).

Alternatively claims 8-11, 13, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaku (PGPUB No. US 2010/0305450) in view of Poland (PGPUB No. US 2014/0088430) further in view of Tanabe et al. (PGPUB No. US 2012/0232392).

Regarding claim 8, Kosaku teaches a method of performing ultrasound imaging with an ultrasound imaging transducer, the ultrasound imaging transducer having a native curved footprint, the method comprising: 
coupling a transducer adapter to the ultrasound imaging transducer, wherein the transducer adapter has a proximal end configured to mate with the curved footprint of the ultrasound imaging transducer and a distal end that defines a substantially planar contact surface (Paragraph 0048 teaches that the acoustic coupler 600 has a rear end that comes into contact with the probe 101 and a front end that can be of different shapes. See modified Fig. 3 below. Fig. 4A-B, D-F shows ultrasound couplers 300 with planar and substantially planar contact surfaces. Paragraph 0056 teaches that the coupler regions 301 are the front surfaces);

    PNG
    media_image1.png
    231
    400
    media_image1.png
    Greyscale

Modified Fig. 3
modifying at least one imaging parameter at the ultrasound imaging transducer to account for the transducer adapter being coupled so that, during imaging, ultrasound signals generated using the modified at least one imaging parameter are emitted from the ultrasound imaging transducer and travel through the transducer adapter to exit the contact surface (Paragraph 0085 teaches that the control parameters can be changed in accordance to the coupler and this allows an increase in the amount of information of an image that is obtained. Paragraph 0035 teaches that the conditions of transmission/reception are controlled base on the presence of the acoustic coupler. This coupler affects the image type and the presence/absence of the coupler mounting affect the medical image. Conditions that are affected are include control parameters such as a transmission voltage, a transmission waveform, a pulse repetition frequency, an ultrasound scan range, a focus, a gain, and a speed of sound);
generating rectangular ultrasound images with the modified at least one imaging parameter, wherein the rectangular ultrasound images generated from the ultrasound imaging transducer with the transducer adapter coupled have a zero point at the distal end of the transducer adapter that defines the substantially planar contact surface (Paragraph 0035 teaches that the conditions of transmission/reception are controlled base on the presence of the acoustic coupler. This coupler affects the image type and the presence/absence of the coupler mounting affect the medical image. Conditions that are affected are include control parameters such as a transmission voltage, a transmission waveform, a pulse repetition frequency, an ultrasound scan range, a focus, a gain, and a speed of sound. Fig. 4A shows a rectangular image and a planar coupling surface that is shown to be at the zero point of the image).
However, Kosaku is silent regarding a method, the exiting ultrasound signals mimic other ultrasound signals emitted from another ultrasound imaging transducer with a native footprint that is substantially planar.
	In an analogous imaging field of endeavor, regarding the design of ultrasound signal adapters, Poland teaches a method, the exiting ultrasound signals mimic other ultrasound signals emitted from another ultrasound imaging transducer with a native footprint that is substantially planar (Paragraph 018 teaches that a lens can be attachable and adapt to the transducer 500. The angle of the ultrasound beams are shifted due to the coupler. Fig. 3 shows the angular shift of the ultrasound beam while it is in contact with the skin surface 14. This steering induced by the lens is done to perform the same beam steering as the probe of Fig. 2c which is able to steer beams without a lens. Fig. 2C shows the bottom of the transducer to be flat. See modified Fig. 2c below).

    PNG
    media_image2.png
    215
    355
    media_image2.png
    Greyscale

Modified Fig. 2C
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kosaku with Poland’s teaching of mimicking another transducer. This modified method would allow the user to obtain full images of adjacent target areas and enable needle insertion procedures (Paragraph 0006 of Poland). Furthermore, the modification can be performed in both 2D and 3D imaging modes (Paragraph 0006 of Poland).
	In an analogous imaging field of endeavor, regarding the design of ultrasound signal adapters, Tanabe teaches a method, generating rectangular ultrasound images with the modified at least one imaging parameter, wherein the rectangular ultrasound images generated from the ultrasound imaging transducer with the transducer adapter coupled have a zero point at the distal end of the transducer adapter that defines the substantially planar contact surface (Paragraph 0179 teaches that the coupler is in contact with the skin and the connected to the probe. Fig. 8 shows the coupler 15 is connected to the probe 12. Paragraph 0086 teaches that the image A can be obtained. Paragraph 0042 teaches the attachment of the coupler sets the depth of the ultrasound images).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Kosaku and Poland with Tanabe’s teaching of a rectangular image from an ultrasound transducer with an adapter. This modified method would allow the user to improve image quality (Abstract of Tanabe). Furthermore, the modification allows for obtaining a high-definition ultrasound image showing the vicinity of the skin surface of a subject with high efficiency (Paragraph 0001 of Tanabe).

Regarding claim 9, modified Kosaku teaches the method in claim 8, as discussed above.
Kosaku further teaches a method, wherein after the transducer adapter is coupled, the modified at least one imaging parameter causes the at least one of the ultrasound signals emitted from the ultrasound imaging transducer to be steered in a direction away from normal to the native curved footprint of the ultrasound imaging transducer (Paragraph 0057 teaches that the acoustic coupler 300 allows for a wide angle of view and generates an image as seen in Fig. 4C. Said Fig. 4C, shows an image that is in a convex shape and has scanned directions that are away from a direction that is normal to the native footprint. See modified Fig. 4C below. Fig. 4D-4F show a convex shape of the image in direction away from the normal).

    PNG
    media_image3.png
    341
    421
    media_image3.png
    Greyscale

Modified Fig. 4C

Regarding claim 10, modified Kosaku teaches the method in claim 9, as discussed above.
Kosaku further teaches a method, wherein prior to the transducer adapter being coupled, during imaging, the ultrasound imaging transducer emits non-steered ultrasound signals (Paragraph 0041 teaches that the ultrasound transducers 212 transmit ultrasound waves in the direction of the stacking of backing material 211 and acoustic matching layer 213. See modified Fig. 2 below).

    PNG
    media_image4.png
    506
    466
    media_image4.png
    Greyscale

Modified Fig. 2

Regarding claim 11, modified Kosaku teaches the method in claim 9, as discussed above.
	Kosaku further teaches a method, wherein the modified at least one imaging parameter comprises at least one of time delay and aperture, to cause the at least one of the ultrasound signals to be steered in the direction away from normal to the native curved footprint of the ultrasound imaging transducer (Paragraph 0062 teaches that the transmitter delays the pulse signal for the ultrasound transducers 212. Paragraph 0057 teaches that the acoustic coupler 300 allows for a wide angle of view and generates an image as seen in Fig. 4C. Said Fig. 4C, shows an image that is in a convex shape and has scanned directions that are away from a direction that is normal to the native footprint. Fig. 4D-4F show a convex shape of the image in direction away from the normal).

Regarding claim 13, modified Kosaku teaches the method in claim 9, as discussed above.
	Kosaku further teaches a method, wherein the steered at least one of the ultrasound signals emitted from the ultrasound imaging transducer results in the exiting ultrasound signals being projected orthogonally to the substantially planar contact surface of the transducer adapter (Paragraph 0062 teaches that the transmitter delays the pulse signal for the ultrasound transducers 212. Fig. 4A shows a coupler 301 that is a linear footprint and is generating an image that is projected in an orthogonal direction to the surface. Fig. 4D-4F show a substantially planar contact surface that have ultrasound that is present orthogonal to the surface. Paragraph 0041 teaches that the ultrasound material is transmitted in the direction of the backing material and the matching layer).

Regarding claim 15, modified Kosaku teaches the method in claim 8, as discussed above.
	Kosaku further teaches a method, further comprising, after coupling the transducer adapter: 
determining an adapter type of the transducer adapter, wherein the adapter type is based on at least one of a geometry of: the proximal end configured to mate to the ultrasound imaging transducer, or a geometry of the contact surface (Paragraph 0084 teaches that the coupler can be identified by comparing the generated image with coupler information with a pattern that represents the shape of the couplers).

Regarding claim 16, modified Kosaku teaches the method in claim 15, as discussed above.
	Kosaku further teaches a method, wherein the modifying of the at least one imaging parameter is based at least in part on the adapter type (Paragraph 0071 teaches that ultrasound transmission occurs on the basis of the control parameters that are determined in accordance to the type of acoustic coupler 300 that is mounted).

Regarding claim 18, modified Kosaku teaches the method in claim 15, as discussed above.
	Kosaku further teaches a method, wherein an image signature feature is provided on the transducer adapter that is readable when the transducer adapter is coupled to the ultrasound imaging transducer (Paragraph 0058 teaches that the coupler regions 301in Figs. 4E and 4F contain metal pipes that allow for the identification of coupler types), and the determining the adapter type of the transducer adapter comprises: 
generating an ultrasound image (Figs. 4E and 4F show the metal pipes on the couplers 301 in the medical images. Additionally, all figures in Fig. 4 show a different shaped coupler 301 that can be differentiated); and
identifying the image signature feature on the ultrasound image to determine the adapter type of the transducer adapter (The couplers shown in Fig. 4E and 4F contain metal pipes in them that provide a feature that can be used for identification as discussed in paragraph 0058).

Alternatively, claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kosaku (PGPUB No. US 2010/0305450) in view of Poland (PGPUB No. US 2014/0088430) further in view of Tanabe et al. (PGPUB No. US 2012/0232392) further in view of Lewis Jr. et al. (PGPUB No. US 2019/0269943).

Regarding claim 17, modified Kosaku teaches the method in claim 16, as discussed above.
	However, the combination of Kosaku, Poland, and Tanabe is silent regarding a method, wherein the ultrasound imaging transducer further comprises a sensor and wherein the determining the adapter type of the transducer adapter comprises: 
using the sensor, sensing the adapter type of the transducer adapter.
	In an analogous imaging field of endeavor, regarding the ultrasound imaging with skin contact, Lewis Jr. teaches a method, wherein the ultrasound imaging transducer further comprises a sensor (NFC reader 32 is connected to the transducer 40 as seen in Fig. 16) and wherein the determining the adapter type of the transducer adapter comprises: 
using the sensor, sensing the adapter type of the transducer adapter (Paragraph 0114 teaches that the NFC reader 32 detects for unique access codes that are located on the coupling device 50. Paragraph 0113 also teaches that other detection means can also be used like RFID, Bluetooth, Wi-Fi, etc.).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Kosaku, Poland, and Tanabe with Lewis Jr.’s teaching of a sensor that determines the adapter type of a transducer adapter. This modified method would allow the user to determine certain information regarding ultrasound-related procedures like treatment time and effectiveness of the adapter being used (Paragraph 0119 of Lewis Jr.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stramigioli (PGPUB No. US 2017/0319176): Teaches the use of an ultrasound adapter and the creation of a rectangular image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793